Title: To John Adams from Samuel Adams, 16 September 1776
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      Boston Sept 16 1776
     
     I very gratefully acknowledge the Receipt of your Letter dated the  of August. I should have written to you from this place before, but I have not had Leisure. My Time is divided between Boston and Watertown, and though we are not engagd in Matters of such Magnitude as now employ your Mind, there are a thousand things which call the Attention of every Man who is concernd for his Country. Our Assembly have appointed a Committee to prepare a Form of Government. They have not yet reported. I beleive they will agree in two legislative Branches. Their great Difficulty seems to be to determine upon a free and adequate Representative. They are at present an unweildy Body. I will inform you more of this when I shall have the Materials. The Defence of this Town you know has lain much upon our Minds. Fortifications are erected upon several of the Islands, which I am told require at least 8000 Men. You shall have a particular Account when I am at Leisure. By my Manner of writing you may conclude that I am now in haste. I have receivd no Letters from Philadelphia or N York since I was favord with yours, nor can I find that any other Person has. It might be of Advantage to the common Cause for us to know what is doing at both those important places. We have a Report that a Committee is appointed (as the Expression is) “to meet the Howes” and that you are one. This, without Flattery gave me pleasure. I am indeed at a Loss to conceive how such a Movement could be made consistent with the Honor of the Congress, but I have such an Opinion of the Wisdom of that Body, that I must not doubt of the Rectitude of the Measure. I hope they will be vigilant and firm, for I am told that Lord Howe is, though not a great Man, an artful Courtier. May God give us Wisdom Fortitude Perseverance and every other Virtue necessary for us to maintain that Independence which we have asserted. It would be ridiculous indeed if we were to return to a State of Slavery in a few Weeks after we had thrown off the Yoke and asserted our Independence. The Body of the people of America, I am perswaded, would resent it. But why do I write in this Stile. I rely upon the Congress and the Committee. I wish however to know a little about this Matter, for I confess I cannot account for it to my own mind. I will write to you soon. In the mean time Adieu
     What has been the Issue of the Debates upon a Weighty Subject when I left you, and another Matter (you know what I mean) of great Importance. Is it not high time they were finishd?
     
      Pay my due Regards to the President Mess Paine and Gerry, Coll Lee and other Friends.
     
    